DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 7/19/21 and 9/20/21 have been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyose (US Pub 2014/0211587 –cited by applicant).
Re claim 1: Kiyose discloses an ultrasonic probe 130 [0059; see probe 130] comprising:
a transducer module including a piezoelectric layer configured to generate an ultrasonic wave [0108, 0115; see the ultrasound transducer 20 and piezoelectric layer 15] and an acoustic matching layer positioned to the front of the piezoelectric layer [0108; see acoustic matching layer 40], the module including an upper surface and lower surface opposing each other in a stacking direction along which the piezoelectric layer and the matching layer are stacked, and a side surface connected to the upper 
a case which has an opened one side and is configured to accommodate the transducer module (Figure 3; see case/housing 132);
a lens provided at the one side of the case (Figure 3; see lens 50); and
a protective member accommodated in the case and positioned to face at least one surface of the transducer module (Figure 7; see fixing frame member 70),
wherein the protective member protrudes further forward compared to the matching layer so as to protect the transducer module from an external impact (Figures 14, 16, 18, 0108; see the thickness T protruding further forward than the matching layer 40 and see impact resistance of the fixing member 70, 70a, 70b),
wherein protective member includes an impact blocking member and an impact absorbing member, the absorbing member being disposed between the impact blocking member and the transducer module to absorb an impact transmitted to the impact blocking member (Figures 14, 16, 18; see the frame 70, 70a, 70b that comprises an impact blocking portion further forward than the transducer 20 and see resin 24 (and/or adhesive 65) as the absorbing portion disposed between the transducer and the blocking portion),
wherein the blocking member and the absorbing member are provided to protrude forward from a side of the acoustic matching layer (Figures 14, 16, 18; see the frame 70, 70a, 70b that comprises an impact blocking portion further forward than the 
wherein among the upper surface, the lower surface, and the side surface of the module, the blocking member and the absorbing member are disposed only on the side surface (Figure 14; see the from among the upper surface of 40, lower surface of 20, and connected side surface, the blocking member and absorbing member are disposed only on the side surface (i.e. the portions 70, 24, 65 are not disposed on the upper surface of 40 or on the lower surface of 20; In Figure 14, the upper surface is covered by component 66 and the lower surface is covered by component 22)).
Re claim 3: The impact blocking member includes a first impact blocking portion and a second impact blocking portion extending in a stepped manner from the first impact blocking portion (Figure 7; see the portion 70 having a portion extending perpendicular to another portion, thereby forming a step).
Re claims 4, 10, 16: The impact absorbing member is positioned between the second impact blocking portion and the transducer module, thereby making the blocking member spaced apart from the matching layer 40 by the absorbing layer disposed between the blocking member and the matching layer 40 (Figure 7; see resin 24 (and/or adhesive 65) positioned between the blocking portion 70 and transducer 20 to space the blocking member from the matching layer 40). It is further noted that even though a portion of 70 is adjacent to the matching layer 40, the blocking member 70 is still ‘spaced apart’ as claimed.

Re claims 6, 7: A plurality (i.e. two) of second impact blocking portions are provided to extend and are positioned at a left and right side of the transducer (Figure 7; see the frame 70 positioned on both sides of the transducer 20, which corresponds to the blocking portions).
Re claim 8: A length from one end of any one second impact blocking portion of the two second impact blocking portions to the other end of the other one is the same as a left-and-right length of one side surface of the transducer module (Figure 7; since the frame is provided on both sides of the transducer 20, the length of the a second portion (i.e. one of the perpendicular portions of 70) is the same as a left-right length of the side surface of the transducer 20).
Re claim 9: A single second impact blocking portion is provided and extends forward in a stepped manner from the first impact blocking portion (see Figure 8 showing frame 70 as a singular component which thereby has a single second blocking portion perpendicular (i.e. stepped) to the first blocking portion of frame 70 as seen in Figure 7.
Re claims 11, 12: The impact blocking member is provided such that a concave portion and a convex portion are alternately formed as forward and backward from the transducer (Figure 7; see the blocking member 70 having a rectangular/step profile with one side of this being concave and the opposite side being convex, or one side forming forward and the other backward from the transducer 20).

Re claim 14: The impact absorbing member includes at least one selected from silicon rubber, polythene (PE), a polymer, an elastomer, and cellulose [0068, 0110, 0111; see resin 24 which is a polymer, and wherein any resin material may be used such as polyethylene as one example of a resin used in the reference].
Re claim 15: The impact blocking member is made of a metal or nonmetal material having a tensile modulus of 2 GPa or more [0095; see the frame 70 such as stainless steel which has a tensile modulus (or Young’s modulus) of more than 2 GPa].

Response to Arguments
Applicant's arguments filed 9/20/21 have been fully considered but they are not persuasive. Applicant argues that Kiyose does not disclose that from among the upper surface, the lower surface, and the side surface of the transducer module, that the blocking member and the absorbing member are disposed only on the side surface. Respectfully, the Examiner disagrees. The claim defines an upper surface (corresponding to the upper surface of matching layer 40 in Kiyose) and an opposing lower surface (the lower surface of piezo layer 20 in Kiyose). The blocking member (frame 70 in Kiyose) and absorbing member (resin 24 and/or adhesive member 65 in Kiyose) are not disposed on either upper or lower surface because, for example, Figure 14 shows the upper surface of matching layer being completely covered by component . 
The previous specification objection is withdrawn due to amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793